


110 HR 2585 IH: Ensuring the Future Physician

U.S. House of Representatives
2007-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2585
		IN THE HOUSE OF REPRESENTATIVES
		
			June 6, 2007
			Mr. Burgess
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to modify
		  Medicare physician reimbursement policies to ensure a future physician
		  workforce, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Ensuring the Future Physician
			 Workforce Act of 2007.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Payment and Quality Incentives
					Sec. 101. Resetting to 2007 the base year for application of
				sustainable growth rate formula; elimination of sustainable growth rate formula
				in 2010.
					Sec. 102. Quality incentives.
					Title II—Health Information Technology Incentives
					Sec. 201. Health information technology (HIT) payment
				incentive.
					Sec. 202. Safe harbors to antikickback, civil penalties, and
				criminal penalties for provision of health information technology and training
				services.
					Sec. 203. Exception to limitation on certain physician
				referrals (under Stark) for provision of Health Information Technology and
				training services to health care professionals.
					Sec. 204. Rules of construction regarding use of
				consortia.
					Title III—Information and Reports
					Sec. 301. Information for physicians on Medicare
				billings.
					Sec. 302. Information for beneficiaries on Medicare
				expenditures.
					Sec. 303. Collection of data on Medicare savings from
				physicians’ services diversion.
					Sec. 304. Trustees’ ongoing examination of Medicare
				funding.
					Sec. 305. Independent study on Medicare Relative Value Unit
				Scale Update Committee (RUC) process.
					Sec. 306. Study of reporting requirements on health care
				disparities.
					Title IV—Miscellaneous Provisions
					Sec. 401. Acceleration of nationwide implementation of audit
				contractor program.
				
			IPayment and
			 Quality Incentives
			101.Resetting to
			 2007 the base year for application of sustainable growth rate formula;
			 elimination of sustainable growth rate formula in 2010
				(a)In
			 generalSection 1848(d)(4) of
			 the Social Security Act (42 U.S.C. 1395w–4(d)(4)) is amended—
					(1)in paragraph
			 (4)—
						(A)in subparagraph
			 (B), by striking subparagraph (D) and inserting
			 subparagraphs (D) and (G); and
						(B)by adding at the end
			 the following new subparagraph:
							
								(G)Rebasing to 2007
				for update adjustments beginning with 2008In determining the
				update adjustment factor under subparagraph (B) for 2008 and 2009—
									(i)the allowed
				expenditures for 2007 shall be equal to the amount of the actual expenditures
				for physicians’ services during 2007;
									(ii)subparagraph
				(B)(ii) shall not apply to 2008; and
									(iii)the reference in subparagraph (B)(ii)(I) to
				April 1, 1996 shall be treated, beginning with 2009, as a
				reference to January 1,
				2007.
									;
				and
						(2)by adding at the
			 end the following new paragraph:
						
							(8)Updating
				beginning with 2010The update to the single conversion factor
				for each year beginning with 2010 shall be the percentage increase in the MEI
				(as defined in section 1842(i)(3)) for that
				year.
							.
					(b)Conforming
			 sunsetSection 1848(f)(1)(B)
			 of such Act is amended by inserting (ending with 2008) after
			 each succeeding year.
				102.Quality
			 incentives
				(a)Extension of
			 current quality reporting system and transitional bonus incentive payments for
			 2008 and 2009
					(1)Extension of
			 quality reporting system through 2009Section 1848(k) of the
			 Social Security Act (42 U.S.C. 1395w(k)) is amended—
						(A)in the heading of paragraph (2)(B), by
			 inserting and
			 2009 after 2008; and
						(B)in paragraphs
			 (2)(B) and (4), by inserting and 2009 after 2008
			 each place it appears.
						(2)Extension of and
			 increase in bonus payments for 2008 and 2009Section 101(c) of
			 the Medicare Improvement and Extension Act of 2006 (division B of Public Law
			 109–432) is amended—
						(A)in the heading, by
			 inserting , 2008, and
			 2009 after 2007;
						(B)in paragraph (1),
			 by inserting (or 3 percent in the case of reporting periods beginning
			 after December 31, 2007) after 1.5 percent;
						(C)in paragraph (4),
			 by striking single consolidated payment. and inserting
			 single consolidated payment for each reporting period. Such payment
			 shall be made for a reporting period within 30 days after the date that
			 required information has been submitted with respect to claims for such
			 period.; and
						(D)in paragraph
			 (6)(C), by striking the period beginning on July 1, 2007, and ending on
			 December 31, 2007 and inserting each of the five consecutive
			 6-month periods beginning on July 1, 2007, and ending on December 31,
			 2009.
						(b)Establishment of
			 new quality incentive system effective in 2010
					(1)In
			 generalSection 1848 of the Social Security Act (42 U.S.C. 1395w)
			 is amended by striking subsection (k) and inserting the following:
						
							(k)Physician
				quality incentive system
								(1)In
				generalThe Secretary shall establish a reporting system (in this
				subsection referred to as the Physician Quality Incentive System
				or System) for quality measures relating to physicians’ services
				that focuses on disease-specific high cost conditions. Not later than January
				1, 2010, the Secretary shall—
									(A)identify the 10 health conditions that have
				the highest proportion of spending under this part, due in part to a gap in
				patient care, and for which reporting measures are feasible; and
									(B)adopt reporting
				measures on these conditions, based on measures developed by the Physician
				Consortium of the American Medical Association.
									(2)Add-on
				payment
									(A)In
				generalThe Secretary shall provide, in a form and manner
				specified by the Secretary, for a bonus or other add-on payment for physicians
				that submit information required on the conditions identified under paragraph
				(1).
									(B)AmountSuch
				a bonus or add-on payment shall be equal to 1.0 percent of the payment amount
				otherwise computed under this section.
									(C)Timely
				paymentsSuch a payment shall be made, with respect to
				information submitted for a month, by not later than 30 days after the date the
				information is submitted for such month.
									(D)Deductible and
				coinsurance not applicableSuch payment shall not be subject to
				the deductible or coinsurance otherwise applicable to physicians’ services
				under this part.
									(E)Use of
				registryIn carrying out
				subparagraph (A), the Secretary shall allow the submission of the required
				information through an appropriate medical registry identified by the
				Secretary.
									(3)MonitoringThe Secretary shall monitor and report to
				Congress on an annual basis physician participation in the Physician Quality
				Incentive System, administrative burden encountered by participants, barriers
				to participation, as well as savings accrued to the Medicare program due to
				quality care improvements based on measures established under the Physician
				Quality Incentive
				System.
								.
					(2)Effective
			 dateThe amendment made by paragraph (1) shall apply to payment
			 for physicians’ services for services furnished in years beginning with
			 2010.
					IIHealth
			 Information Technology Incentives
			201.Health
			 information technology (HIT) payment incentiveSection 1848 of the Social Security Act is
			 amended by adding at the end the following new subsection:
				
					(m)Health
				information technology payment incentives
						(1)StandardsNot later than January 1, 2008, the
				Secretary shall create standards for the certification of health information
				technology used in the furnishing of physicians’ services.
						(2)Add-on
				paymentThe Secretary shall provide for a bonus or other add-on
				payment for physicians that implement a health information technology system
				that is certified under paragraph (1). Such a bonus shall be equal to 3.0
				percent of the payment amount otherwise computed under this section, except
				that—
							(A)in no case may
				total of such bonus and the bonus provided under subsection (k)(2) exceed 6
				percent of such payment amount; and
							(B)such payments with
				respect to a physician shall only apply to physicians’ services furnished
				during a period of 36 consecutive months beginning with the first day of the
				first month after the date of such certification.
							The bonus
				payment under this paragraph shall not be subject to the deductible or
				coinsurance otherwise applicable to physicians’ services under this
				part..
			202.Safe harbors to
			 antikickback, civil penalties, and criminal penalties for provision of health
			 information technology and training services
				(a)For Civil
			 PenaltiesSection 1128A of the Social Security Act (42 U.S.C. 1320a–7a) is
			 amended—
					(1)in subsection (b),
			 by adding at the end the following new paragraph:
						
							(4)For purposes of this subsection,
				inducements to reduce or limit services described in paragraph (1) shall not
				include the practical or other advantages resulting from health information
				technology or related installation, maintenance, support, or training
				services.
							;
				and
					(2)in
			 subsection (i), by adding at the end the following new paragraph:
						
							(8)The term
				health information technology means hardware, software, license,
				right, intellectual property, equipment, or other information technology
				(including new versions, upgrades, and connectivity) designed or provided
				primarily for the electronic creation, maintenance, or exchange of health
				information to better coordinate care or improve health care quality,
				efficiency, or
				research.
							.
					(b)For Criminal
			 PenaltiesSection 1128B of such Act (42 U.S.C. 1320a–7b) is
			 amended—
					(1)in subsection
			 (b)(3)—
						(A)in subparagraph
			 (G), by striking and at the end;
						(B)in the
			 subparagraph (H) added by section 237(d) of the Medicare Prescription Drug,
			 Improvement, and Modernization Act of 2003 (Public Law 108–173; 117 Stat.
			 2213)—
							(i)by
			 moving such subparagraph 2 ems to the left; and
							(ii)by
			 striking the period at the end and inserting a semicolon;
							(C)in the
			 subparagraph (H) added by section 431(a) of such Act (117 Stat. 2287)—
							(i)by
			 redesignating such subparagraph as subparagraph (I);
							(ii)by
			 moving such subparagraph 2 ems to the left; and
							(iii)by
			 striking the period at the end and inserting ; and; and
							(D)by adding at the
			 end the following new subparagraph:
							
								(J)any nonmonetary remuneration (in the
				form of health information technology, as defined in section 1128A(i)(8), or
				related installation, maintenance, support or training services) made to a
				person by a specified entity (as defined in subsection (g)) if—
									(i)the provision of such remuneration
				is without an agreement between the parties or legal condition that—
										(I)limits or restricts the use of the health
				information technology to services provided by the physician to individuals
				receiving services at the specified entity;
										(II)limits or restricts the use of the
				health information technology in conjunction with other health information
				technology; or
										(III)conditions the provision of such
				remuneration on the referral of patients or business to the specified
				entity;
										(ii)such remuneration is arranged for
				in a written agreement that is signed by the parties involved (or their
				representatives) and that specifies the remuneration solicited or received (or
				offered or paid) and states that the provision of such remuneration is made for
				the primary purpose of better coordination of care or improvement of health
				quality, efficiency, or research; and
									(iii)the specified entity providing
				the remuneration (or a representative of such entity) has not taken any action
				to disable any basic feature of any hardware or software component of such
				remuneration that would permit
				interoperability.
									;
				and
						(2)by adding at the
			 end the following new subsection:
						
							(g)Specified Entity
				DefinedFor purposes of subsection (b)(3)(J), the term
				specified entity means an entity that is a hospital, group
				practice, prescription drug plan sponsor, a Medicare Advantage organization, or
				any other such entity specified by the Secretary, considering the goals and
				objectives of this section, as well as the goals to better coordinate the
				delivery of health care and to promote the adoption and use of health
				information
				technology.
							.
					(c)Effective Date
			 and Effect on State Laws
					(1)Effective
			 dateThe amendments made by subsections (a) and (b) shall take
			 effect on the date that is 120 days after the date of the enactment of this
			 Act.
					(2)Preemption of
			 state lawsNo State (as defined in section 1101(a) of the
			 Social Security Act (42 U.S.C.
			 1301(a)) for purposes of title XI of such Act) shall have in effect a State law
			 that imposes a criminal or civil penalty for a transaction described in section
			 1128A(b)(4) or section 1128B(b)(3)(J) of such Act, as added by subsections
			 (a)(1) and (b), respectively, if the conditions described in the respective
			 provision, with respect to such transaction, are met.
					(d)Study and Report
			 To Assess Effect of Safe Harbors on Health System
					(1)In
			 generalThe Secretary of Health and Human Services shall conduct
			 a study to determine the impact of each of the safe harbors described in
			 paragraph (3). In particular, the study shall examine the following:
						(A)The effectiveness
			 of each safe harbor in increasing the adoption of health information
			 technology.
						(B)The types of
			 health information technology provided under each safe harbor.
						(C)The extent to
			 which the financial or other business relationships between providers under
			 each safe harbor have changed as a result of the safe harbor in a way that
			 adversely affects or benefits the health care system or choices available to
			 consumers.
						(D)The impact of the
			 adoption of health information technology on health care quality, cost, and
			 access under each safe harbor.
						(2)ReportNot
			 later than three years after the effective date described in subsection (c)(1),
			 the Secretary of Health and Human Services shall submit to Congress a report on
			 the study under paragraph (1).
					(3)Safe harbors
			 describedFor purposes of paragraphs (1) and (2), the safe
			 harbors described in this paragraph are—
						(A)the safe harbor
			 under section 1128A(b)(4) of such Act (42 U.S.C. 1320a–7a(b)(4)), as added by
			 subsection (a)(1); and
						(B)the safe harbor
			 under section 1128B(b)(3)(J) of such Act (42 U.S.C. 1320a–7b(b)(3)(J)), as
			 added by subsection (b).
						203.Exception to
			 limitation on certain physician referrals (under Stark) for provision of Health
			 Information Technology and training services to health care
			 professionals
				(a)In
			 GeneralSection 1877(b) of the Social Security Act (42 U.S.C. 1395nn(b)) is
			 amended by adding at the end the following new paragraph:
					
						(6)Information
				technology and training services
							(A)In
				generalAny nonmonetary remuneration (in the form of health
				information technology or related installation, maintenance, support or
				training services) made by a specified entity to a physician if—
								(i)the provision of
				such remuneration is without an agreement between the parties or legal
				condition that—
									(I)limits or restricts
				the use of the health information technology to services provided by the
				physician to individuals receiving services at the specified entity;
									(II)limits or
				restricts the use of the health information technology in conjunction with
				other health information technology; or
									(III)conditions the
				provision of such remuneration on the referral of patients or business to the
				specified entity;
									(ii)such remuneration
				is arranged for in a written agreement that is signed by the parties involved
				(or their representatives) and that specifies the remuneration made and states
				that the provision of such remuneration is made for the primary purpose of
				better coordination of care or improvement of health quality, efficiency, or
				research; and
								(iii)the specified
				entity (or a representative of such entity) has not taken any action to disable
				any basic feature of any hardware or software component of such remuneration
				that would permit interoperability.
								(B)Health
				information technology definedFor purposes of this paragraph,
				the term health information technology means hardware, software,
				license, right, intellectual property, equipment, or other information
				technology (including new versions, upgrades, and connectivity) designed or
				provided primarily for the electronic creation, maintenance, or exchange of
				health information to better coordinate care or improve health care quality,
				efficiency, or research.
							(C)Specified entity
				definedFor purposes of this paragraph, the term specified
				entity means an entity that is a hospital, group practice, prescription
				drug plan sponsor, a Medicare Advantage organization, or any other such entity
				specified by the Secretary, considering the goals and objectives of this
				section, as well as the goals to better coordinate the delivery of health care
				and to promote the adoption and use of health information
				technology.
							.
				(b)Effective Date;
			 Effect on State Laws
					(1)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 the date that is 120 days after the date of the enactment of this Act.
					(2)Preemption of
			 state lawsNo State (as defined in section 1101(a) of the
			 Social Security Act (42 U.S.C.
			 1301(a)) for purposes of title XI of such Act) shall have in effect a State law
			 that imposes a criminal or civil penalty for a transaction described in section
			 1877(b)(6) of such Act, as added by subsection (a), if the conditions described
			 in such section, with respect to such transaction, are met.
					(c)Study and Report
			 To Assess Effect of Exception on Health System
					(1)In
			 generalThe Secretary of Health and Human Services shall conduct
			 a study to determine the impact of the exception under section 1877(b)(6) of
			 such Act (42 U.S.C. 1395nn(b)(6)), as added by subsection (a). In particular,
			 the study shall examine the following:
						(A)The effectiveness
			 of the exception in increasing the adoption of health information
			 technology.
						(B)The types of
			 health information technology provided under the exception.
						(C)The extent to
			 which the financial or other business relationships between providers under the
			 exception have changed as a result of the exception in a way that adversely
			 affects or benefits the health care system or choices available to
			 consumers.
						(D)The impact of the
			 adoption of health information technology on health care quality, cost, and
			 access under the exception.
						(2)ReportNot
			 later than three years after the effective date described in subsection (b)(1),
			 the Secretary of Health and Human Services shall submit to Congress a report on
			 the study under paragraph (1).
					204.Rules of
			 construction regarding use of consortia
				(a)Application to
			 Safe Harbor From Criminal PenaltiesSection 1128B(b)(3) of the
			 Social Security Act (42 U.S.C.
			 1320a–7b(b)(3)) is amended by adding after and below subparagraph (J), as added
			 by section 203(b)(1), the following: For purposes of subparagraph (J),
			 nothing in such subparagraph shall be construed as preventing a specified
			 entity, consistent with the specific requirements of such subparagraph, from
			 forming a consortium composed of health care providers, payers, employers, and
			 other interested entities to collectively purchase and donate health
			 information technology, or from offering health care providers a choice of
			 health information technology products in order to take into account the
			 varying needs of such providers receiving such products..
				(b)Application to
			 Stark ExceptionParagraph (6) of section 1877(b) of the
			 Social Security Act (42 U.S.C.
			 1395nn(b)), as added by section 203(a), is amended by adding at the end the
			 following new subparagraph:
					
						(D)Rule of
				constructionFor purposes of subparagraph (A), nothing in such
				subparagraph shall be construed as preventing a specified entity, consistent
				with the specific requirements of such subparagraph, from—
							(i)forming a
				consortium composed of health care providers, payers, employers, and other
				interested entities to collectively purchase and donate health information
				technology; or
							(ii)offering health
				care providers a choice of health information technology products in order to
				take into account the varying needs of such providers receiving such
				products.
							.
				IIIInformation and
			 Reports
			301.Information for
			 physicians on Medicare billings
				(a)In
			 generalSection 1848 of the
			 Social Security Act, as amended by section 201, is further amended by adding at
			 the end the following new subsection:
					
						(n)Annual reporting
				of information to physicians
							(1)In
				generalThe Secretary shall annually report to each physician
				information on total billings by the physician (including laboratory tests and
				other items and services ordered by the physician) under this title. Such
				information shall be provided in a comparative format by code, weighting for
				practice size, number of Medicare patients treated, and relative number of
				Medicare beneficiaries in the geographical area.
							(2)ConfidentialityInformation
				reported under paragraph (1) is confidential and shall not be disclosed to
				other than the physician to whom the information
				relates.
							.
				(b)Effective
			 dateThe Secretary of Health and Human Services shall first
			 provide for reporting of information under the amendment made by subsection (a)
			 for billings during 2007.
				302.Information for
			 beneficiaries on Medicare expenditures
				(a)In
			 generalSection 1804 of the
			 Social Security Act is amended by adding at the end the following new
			 subsection:
					
						(d)Annual report on
				individual resource utilizationThe Secretary shall provide for the
				reporting, on an annual basis, to each individual entitled to benefits under
				part A or enrolled under part B, on the amount of payments made to or on behalf
				of the individual under this title during the year involved. Such information
				shall be provided in a format that compares such amount with the average per
				capita expenditures in the region or area
				involved.
						.
				(b)Effective
			 dateThe Secretary of Health and Human Services shall first
			 provide for reporting of information under the amendment made by subsection (a)
			 for payments made during 2007.
				303.Collection of
			 data on Medicare savings from physicians’ services diversion
				(a)In
			 generalThe Secretary of
			 Health and Human Services shall collect data on annual savings in expenditures
			 in the Medicare program due to physicians’ services that resulted in hospital
			 or in-patient diversion.
				(b)ReportThe
			 Secretary shall transmit to Congress annually a summary of the data collected
			 under subsection (a).
				304.Trustees’
			 ongoing examination of Medicare funding
				(a)Examination by
			 board of trusteesThe Board of Trustees of the Federal Hospital
			 Insurance Trust Fund and of the Federal Supplementary Medical Insurance Trust
			 Fund shall monitor and examine the extent to which the different funding
			 mechanisms under parts A, B, and D of title XVIII of the Social Security Act
			 provide an appropriate alignment with the program goals of the respective
			 parts. Such examination shall include an examination of each of the
			 following:
					(1)The extent to
			 which, as volume of services increases in physician settings under such part B,
			 there is a corresponding reduction in similar services provided in a hospital
			 setting under such part A.
					(2)The extent to
			 which, as a result of increased coordination between physicians and the
			 delivery of prescription drugs under such part D, particularly with respect to
			 individuals with chronic conditions, there will there be a decrease in
			 hospitalizations under such part A.
					(3)The extent to
			 which other changes in physician or other health care practice results in a
			 shifting of expenditures among the various parts.
					(b)Inclusion in
			 annual reportsIn each annual report submitted to the Congress
			 after the date of the enactment of this Act under section 1817(b)(2) or section
			 1841(b)(2) of the Social Security Act (42 U.S.C. 1395i(b)(2), 1395t(b)(2)),
			 such Board of Trustees shall include information on the matters described in
			 subsection (a).
				305.Independent
			 study on Medicare Relative Value Unit Scale Update Committee (RUC)
			 process
				(a)In
			 generalThe Secretary of
			 Health and Human Services shall enter into an arrangement with an appropriate
			 independent entity to conduct a study of price inputs and relative values for
			 physicians’ services recommended by the AMA/Specialty Society Relative Value
			 Unit Scale Update Committee (RUC) process. The study shall examine (and make
			 recommendations on) how to improve accuracy in pricing the mix of physicians’
			 services and such process could improve value weighting as new services become
			 available.
				(b)ReportThe
			 Secretary shall provide for completion of the study under subsection (a) by
			 January 1, 2010, and shall provide for a report to Congress on the results of
			 the study.
				306.Study of
			 reporting requirements on health care disparities
				(a)In
			 generalThe Secretary of
			 Health and Human Services shall provide for a study of health care disparities
			 in high-risk health condition areas and minority communities about the impact
			 reporting requirements may have on physician penetration in such
			 communities.
				(b)ReportThe
			 Secretary shall provide for the completion of the study by not later than
			 January 1, 2011, and shall submit to Congress a report on the study upon its
			 completion.
				IVMiscellaneous
			 Provisions
			401.Acceleration of
			 nationwide implementation of audit contractor programSection 1893(h)(3) of the Social Security
			 Act (42 U.S.C. 1395ddd(h)(3)), as added by section 302(a) of the Medicare
			 Improvements and Extension Act of 2006 (division B of Public Law 109–432), is
			 amended by striking January 1, 2010 and inserting January
			 1, 2008.
			
